Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jon Seppelt on 20 April, 2021.
	The claims have been amended as follows:
1.	(Currently Amended)  A system for the filtering of contaminated fluid, comprising:
	a fiber manufacturing plant, wherein the fiber manufacturing plant includes a melter and a spinner operable to produce a fiber filter blanket; and
	a filter system that includes a filter station operably connected to the fiber manufacturing plant via a transfer line, wherein: 
		the fiber filter blanket is transferred from the fiber manufacturing plant to the filter station via the transfer line, and
		the filter system with the filter blanket, wherein the contaminated fluid is provided to the filter system via an inlet
		

2.	(Currently Amended)  A system for the filtering of contaminated fluid, comprising:
	a fiber manufacturing plant including a melter and a cutter operable to pre-size a fiber filter blanket produced in the plant; and
	a filter system operably connected to the fiber manufacturing plant via a transfer line, wherein:
		the filter system includes a pre-filter screen, which is movable, and a fiber filter, 
		the fiber filter is configured to clean a contaminated waste stream provided to the filter system via an inlet, and
		the fiber filter includes the pre-sized fiber filter blanket that is produced in the fiber manufacturing plant, wherein the fiber filter blanket is transferred from the fiber manufacturing plant to the filter system via the transfer line.

3.	(Canceled)  

4. 	(Currently Amended)  A system for the filtering of contaminated fluid, comprising:
	a fiber manufacturing plant that includes a to produce a melt, wherein the fiber manufacturing plant further includes a structure operable to produce a filter blanket from the melt; and 
	a filter system that includes a filter station operably connected to the fiber manufacturing plant via a transfer line, wherein:

	the fiber filter includes the fiber blanket that is produced in the fiber manufacturing plant, wherein the fiber filter blanket is transferred from the fiber manufacturing plant to the filter system via the transfer line.

5. 	(Previously Presented)  The system for the filtering of the contaminated fluid of claim 4, wherein the filter system is configured to receive the contaminated fluid as a byproduct of a mining industry via a conduit.

6. 	(Previously Presented)  The system for the filtering of the contaminated fluid of claim 4, wherein the filter system is configured to receive the contaminated fluid as a byproduct of an oil mining industry via a conduit.

7. 	(Previously Presented)  The system for the filtering of the contaminated fluid of claim 4, wherein the filter system is configured to draw the contaminated fluid from a tailings pond, via a conduit.

8. 	(Previously Presented)  The system for the filtering of the contaminated fluid of claim 4, wherein the filter system is configured to draw the contaminated fluid from a buffering pool, via a conduit.



10.	(Previously Presented)  The system of claim 2, wherein a component of the fiber filter includes a recycled inorganic material.

11.	(Previously Presented)  The system of claim 2, wherein a component of the fiber filter includes a recycled inorganic material, including beach sand.

12.	(Previously Presented)  The system of claim 2, wherein a component of the fiber filter includes a recycled chemical additive.

13.	(Previously Presented)  The system of claim 2, wherein a component of the fiber filter includes a recycled chemical additive that includes lime sludge.

14.	(Previously Presented)  The system of claim 4, wherein the fiber manufacturing plant is configured to recycle a spent fiber filter through the 

15-17.	(Canceled)  

18.	(Previously Presented)  The system for the filtering of contaminated fluid of claim 1, where the filtering system is configured to shred a spent fiber filter with a shredder 

19.	(Previously Presented)  The system for filtering of contaminated fluid of claim 1, further comprising a filter support feed roll, wherein the fiber filter is configured to be continually advanced over a filter support via the feed roll.

The following is an examiner’s statement of reasons for allowance: Claim 1 is now deemed to distinguish over the previously applied and newly cited prior art in view of: …a fiber manufacturing plant, wherein the fiber manufacturing plant includes a melter and a spinner operable to produce a fiber filter blanket; and
	a filter system that includes a filter station operably connected to the fiber manufacturing plant via a transfer line, wherein: 
the fiber filter blanket is transferred from the fiber manufacturing plant to the filter station via the transfer line…
the filter system…with the fiber blanket”.


Claim 2 similarly distinguishes in view of: 
“a fiber manufacturing plant including a melter and a cutter operable to pre-size a fiber filter blanket produced in the plant; and
	a filter system operably connected to the fiber manufacturing plant via a transfer line,… wherein:
		the filter system includes a pre-filter screen, which is movable, and a fiber filter, …
	the fiber filter includes the pre-sized fiber filter blanket that is produced in the fiber manufacturing plant, wherein the fiber filter blanket is transferred from the fiber manufacturing plant to the filter system via the transfer line”.
	Claim 4 similarly distinguishes in view of:
…a fiber manufacturing plant that includes a to produce a melt, wherein the fiber manufacturing plant further includes a structure operable to produce a filter blanket from the melt; and 
	a filter system that includes a filter station operably connected to the fiber manufacturing plant via a transfer line, …
	the fiber filter includes the fiber blanket … wherein the fiber filter blanket is transferred from the fiber manufacturing plant to the filter system via the transfer line”.


	The claims were amended in the Examiners Amendment to more clearly distinguish over the combination of previously applied prior art, with language regarding filtering system components being supported by Figures 6 and 7 and the Specification at page 9, lines 12-25; the Examiners Amendment otherwise corrects issues per 35 U.S.C. 112(b) for claims 4-8, 14 and 18 concerning antecedent basis and inconsistent terminology.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	JWD
	04/20/2021
	/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778